Board of Mgrs. of the Towers on the Park Condominium v Cruz (2020 NY Slip Op 06204)





Board of Mgrs. of the Towers on the Park Condominium v Cruz


2020 NY Slip Op 06204


Decided on October 29, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 29, 2020

Before: Renwick, J.P., Gesmer, Kern, Singh, JJ. 


Index No. 157132/17 Appeal No. 12224 Case No. 2019-4666 

[*1]Board of Managers of the Towers on the Park Condominium, Plaintiff-Respondent,
vJosefina Cruz, Defendant-Appellant.


Josefina Crus, appellant pro se.
Wagner, Berkow & Brandt, LLP, New York (Bonnie Reid Berkow of counsel), for respondent.

Appeal from order, Supreme Court, New York County (James E. d'Auguste, J.), entered May 13, 2019, which confirmed a Referee's report granting a foreclosure and sale under Real Property Law § 339-z and 339-aa, and awarding a money judgment in favor of plaintiff in the amount of $91,777.23 with interest at 9% per annum since October 1, 2018, unanimously dismissed, without costs, as academic.
According to plaintiff's appendix, defendant has satisfied the judgment, thereby rendering this appeal academic (see Wisholek v Douglas, 97 NY2d 740, 742 [2002]; Emerald Cr. Capital, LLC v Trencher, 174 AD3d 405 [1st Dept 2019]).THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: October 29, 2020